Citation Nr: 1403809	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  07-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an otitis infection with Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service in from November 1989 to September 1996, from September 2001 to September 2002, and from October 2002 to March 2003.  He also served in the National Guard.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2010, the Veteran testified during a hearing before the undersigned that was conducted via videoconference.  A transcript of the hearing is of record.

In January 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development. 

Then, in an October 2011 decision, the Board denied the Veteran's appeal to reopen his claim for service connection for an otitis infection with Eustachian tube dysfunction.  At that time, the Board also granted his claim for service connection for a low back disorder, and denied his claims for an increased rating (above 10 percent) for right ankle disability and an initial compensable evaluation for hearing loss.

The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (court).  Pursuant to a January 2013 Joint Motion for Partial Remand, the court vacated that part of the Board's October 2011 decision that declined to reopen the previously denied claim for service connection for an otitis infection with Eustachian tube dysfunction and remanded the matter to the Board.  The appeal as to all the other matters was dismissed.

In an August 2013 decision, the Board reopened the Veteran's claim for service connection for an otitis infection with Eustachian tube dysfunction, and remanded the reopened claim to the RO via the AMC for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately a review of the evidence in this case reveals that the RO/AMC did not comply with the Board's August 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

The Board is unable to find that any of the action it requested was completed.  

Specifically, in its August 2013 remand, the Board directed that the RO/AMC obtain the Veteran's service treatment and personnel records not currently associated with the claims file, including treatment records from the 460th Medical Squadron Buckley Air Force Base in Colorado, between October 2002 and March 2003.  The Board noted that it did not appear a record search was requested from the National Personnel Records Center (NPRC).  There is no indication that this was done.  

The Board also directed that the Veteran be scheduled for a VA examination to determine the nature of etiology of his claimed otitis infection with Eustachian dysfunction disorder.  There is no indication that this was done.  

A review of the Veteran's Virtual VA electronic file reveals that, in a September 9, 2013 rating decision regarding other issues, the RO advised him that his Board remand was "currently being processed and will not be addressed in this decision."  However, the Board can find no evidence that the actions requested in its August 2013 remand were completed.



Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and any other appropriate federal records repository, and obtain the Veteran's service treatment and personnel records not currently associated with the claims file, to particularly include treatment records from the 460th Medical Squadron Buckley Air Force Base in Colorado, between October 2002 and March 2003. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

2.  After accomplishing the development requested above, schedule the Veteran for a VA examination, performed by a physician with expertise to determine the nature and etiology of his claimed otitis infection with Eustachian dysfunction disorder.  The claims file and a copy of this Remand should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. is it at least as likely as not that any currently diagnosed otitis infection with Eustachian dysfunction disorder had its onset in service, in the year immediately after any period of service, or is otherwise the result of a disease of injury in service (to include any documented in-service treatment for otitis infection with Eustachian dysfunction disorder)?

b. Is it at least as likely as not that any current otitis infection with Eustachian dysfunction disorder found on examination was caused (in whole or part) by a service-connected disability, to specifically include bilateral hearing loss, or tinnitus?

c. Is it at least as likely as not that any current otitis infection with Eustachian dysfunction disorder found on examination was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to the aggravation) by a service-connected disability, to specifically include bilateral hearing loss, and tinnitus?

If the examiner determines that any current otitis infection with Eustachian dysfunction disorder found on examination was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symtoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for otitis infection with Eustachian dysfunction in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

The examiner is requested to provide a reason for each opinion rendered.

3.  Review the Veteran's claims file and ensure that the foregoing development actions were conducted and competed in full, and that no other notification or development action, other than that directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  Adjudicate the reopened claim of entitlement to service connection for an otitis infection with Eustachian tube dysfunction.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case and appropriate period to respond.  

Thereafter, if appropriate, the case should be returned to the Board.  No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


